 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   EDWIN AKIN,                                 Case No. CV 17-04363 SJO (RAO)
12                       Petitioner,
13          v.                                   ORDER ACCEPTING FINDINGS,
                                                 CONCLUSIONS, AND
14   R. MADDEN, Warden,                          RECOMMENDATIONS OF
                                                 UNITED STATES MAGISTRATE
15                       Respondent.             JUDGE
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all of the
18   records and files herein, and the Magistrate Judge’s Report and Recommendation.
19   The Court has further made a de novo review of those portions of the Report to which
20   objections have been made. The Court concurs with and accepts the findings,
21   conclusions, and recommendations of the Magistrate Judge.
22          IT IS ORDERED that the Petition is denied, and Judgment shall be entered
23   dismissing this action with prejudice.
24

25   DATED: 12/06/19
26
                                              S. JAMES OTERO
27                                            UNITED STATES DISTRICT JUDGE
28
